Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-22 have been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 06/10/2019 and 12/23/2020 is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Specification
The disclosure is objected to because of the following informalities: The instant specification refers to the “slave” serving base station as a “salve” serving base station in multiple instances of the specification (see Page 10, 11, 12, 14, 18, and 25).  
Appropriate correction is required.

Claim Objections
Claim 14 is objected to because of the following informalities: Claim 14 recites “and the second preset sending condition comprises a condition of triggering the salve serving base station to send…” and should be corrected to “and the second preset slave serving base station to send…” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 16, 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "…and performs the resource scheduling according to the previously requested terminal resources prior to the arrival of the scheduling entry-into-force time” in lines 10-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “determines the terminal resources to be scheduled on request according to the previously received dynamic capability information prior to the arrival of the negotiation entry-into-force time. There is insufficient antecedent basis for this limitation in the claim.
Claims 16 and 18 are rejected for having the same limitations as claims 8 and 9 above, except the claims are in the perspective of the slave base station.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 10, 11, 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/044771 A1 to Deng et al. (hereinafter “Deng”)

Regarding Claim 1, Deng teaches A resource scheduling method, applied to a dual connectivity scenario, in the dual connectivity scenario, a terminal respectively establishes a communication connection with a master serving base station and a slave serving base station,  (Figure 1, illustrates a system diagram of a current dual connectivity of a UE to a MeNB (master serving base station) and a SeNB (slave serving base station)) the method is applied to the master serving base station, and the method comprises: 
obtaining terminal capability information, (Page 11 lines 5-7, discloses a macro base station that obtains capability related information (terminal capability information) of the UE (terminal)) wherein the terminal capability information comprises basic capability information and dynamic capability information;  (Page 11 lines 8-16), discloses the capability information includes UE type information (i.e. basic capability information) and other parameter information independent of the UE type information, such as buffer space information of the UE (dynamic capability 
sending the terminal capability information to the slave serving base station, so that the slave serving base station determines terminal resources to be scheduled on request according to the terminal capability information. (Page 13, lines 6-17, discloses the macro base station determines capability allocation information, where the capability allocation information includes capability threshold information of the UEs processing capability that is available for the small base station and capability related information of the UE (i.e. terminal capability information). Pages 14 lines 22-24 and Page 15 lines 1-18 and, discloses the small base station (slave serving base station) receives capability allocation information from the macro base station, and configures connection (i.e. determines terminal resources to be scheduled) to the UE based on the capability allocation information so as to perform data transmission between the small base station and the UE)

Regarding Claim 2, Deng teaches The method according to claim 1, 
wherein the basic capability information comprises terminal resources corresponding to the maximum capability supported by the terminal; (Page 11 lines 8-16), discloses the capability information includes UE type information (i.e. basic and 
the dynamic capability information comprises terminal resources used by the master serving base station at a scheduling time, or, terminal resources capable of being used by the slave serving base station at the scheduling time. (Page 11 lines 8-16), discloses the capability information includes UE type information (i.e. basic capability information) and other parameter information independent of the UE type information, such as buffer space information of the UE (dynamic capability information. Page 16 lines 20-21, further discloses buffer space which is available for the small base station (slave serving base station), as included in the capability allocation information)

Regarding Claim 4, Deng teaches The method according to claim 1, wherein the obtaining the basic capability information of the terminal comprises: obtaining the basic capability information from a core network device; or, receiving the basic capability information reported by the terminal. (Page 11 lines 5-7, discloses a macro base station that obtains capability related information (terminal capability information) of the UE (terminal). Page 1, Background, further discloses when 

Regarding Claim 10, Deng teaches A resource scheduling method, applied to a dual connectivity scenario, in the dual connectivity scenario, a terminal respectively establishes a communication connection with a master serving base station and a slave serving base station, (Figure 1, illustrates a system diagram of a current dual connectivity of a UE to a MeNB (master serving base station) and a SeNB (slave serving base station)) the method is applied to the slave serving base station, and the method comprises: 
receiving terminal capability information sent by the master serving base station; (Pages 14 lines 22-24 and Page 15 lines 1-18 and, discloses the small base station (slave serving base station) receives capability allocation information from the macro base station, and configures connection (i.e. determines terminal resources to be scheduled) to the UE based on the capability allocation information so as to perform data transmission between the small base station and the UE) the terminal capability information comprises basic capability information and dynamic capability information of the terminal; (Page 11 lines 8-16), discloses the capability information includes UE type information (i.e. basic capability information) and other parameter information independent of the UE type information, such as buffer space information of the UE (dynamic capability information) The capability related information further comprises channel information that could be supported by the UE, e.g., whether the UE can simultaneously support transmitting information to MeNB and SeNB on PUCCH, and 
determining terminal resources to be scheduled on request according to the received terminal capability information. (Pages 14 lines 22-24 and Page 15 lines 1-18 and, discloses the small base station (slave serving base station) receives capability allocation information from the macro base station, and configures connection (i.e. determines terminal resources to be scheduled) to the UE based on the capability allocation information so as to perform data transmission between the small base station and the UE)

Regarding Claim 11, Deng teaches The method according to claim 10, 
wherein the basic capability information comprises terminal resources corresponding to the maximum capability supported by the terminal; (Page 11 lines 8-16), discloses the capability information includes UE type information (i.e. basic capability information) and other parameter information independent of the UE type information.  Table 1 illustrates different UE types associated with corresponding maximum number of DL-SCH transport block bits received within a TTI, maximum number of bits of a DL-SCH transport block received with in a TTI, total number of soft channel bits, and maximum number of supported layers for spatial multiplexing in DL) and 
the dynamic capability information comprises terminal resources used by the master serving base station at a scheduling time, or, terminal resources capable of being used by the slave serving base station at the scheduling time. (Page 11 lines 8-16), discloses the capability information includes UE type information (i.e. basic capability information) and other parameter information independent of the UE type information, such as buffer space information of the UE (dynamic capability information. Page 16 lines 20-21, further discloses buffer space which is available for the small base station (slave serving base station), as included in the capability allocation information)

Regarding Claim 19, Deng teaches A non-transitory computer readable storage medium, wherein the non-transitory computer readable storage medium comprises one or more programs, and the one or more programs are used for executing the method according to claim 1. (Figure 6, illustrates macro base station. Examiner notes that base stations are well known to include processor and memory for performing the functions of the base station.  See Claim 1 rejection)

Regarding Claim 20, Deng teaches A non-transitory computer readable storage medium, wherein the non-transitory computer readable storage medium comprises one or more programs, and the one or more programs are used for executing the method according to claim 10. (Figure 6, illustrates small base station. Examiner notes that base stations are well known to include processor and memory for performing the functions of the base station.  See Claim 10 rejection)

 A base station, comprising: the non-transitory computer readable storage medium according to claim 19; and one or more processors for executing a program in the non-transitory computer readable storage medium. (Figure 6, illustrates macro base station. Examiner notes that base stations are well known to include processor and memory for performing the functions of the base station.  See Claim 1 rejection)

Regarding Claim 22, Deng teaches A base station, comprising: the non-transitory computer readable storage medium according to claim 20; and one or more processors for executing a program in the non-transitory computer readable storage medium. (Figure 6, illustrates small base station. Examiner notes that base stations are well known to include processor and memory for performing the functions of the base station.  See Claim 10 rejection)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5-7, 12-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of US 2016/0295613 A1 to Wager et al. (hereinafter “Wager”)

Regarding Claim 3, Deng further teaches The method according to claim 1, wherein after the sending the terminal capability information to a slave serving base station, so that the slave serving base station determines terminal resources to be scheduled on request according to the terminal capability information, (Pages 14 lines 22-24 and Page 15 lines 1-18 and, discloses the small base station (slave serving base station) receives capability allocation information from the macro base station, and configures connection (i.e. determines terminal resources to be scheduled) to the UE based on the capability allocation information so as to perform data transmission between the small base station and the UE) the method further comprises: 
Deng does not explicitly teach receiving a capability negotiation request message sent by the slave serving base station, the capability negotiation request message comprises the terminal resources requested by the slave serving base station for scheduling according to the terminal capability information; and determining resources capable of being scheduled by the slave serving base station according to the capability negotiation request message, and sending a capability negotiation response message to the slave serving base station, wherein the capability negotiation response message is used for indicating the resources capable of being scheduled by the slave serving base station. 
However, negotiation of parameters between a master base station and a secondary base station is well known in the art.  For example, in a similar field of endeavor, Wager discloses in Figures 14 and 15 and [0110]-[0122], negotiation of radio resource configuration in which the MeNB provides current radio resource configurations and capabilities of the UE for the SeNB (over Xn). This may be done within the message that triggers the setup of resources within the SeNB. The SeNB decides the radio resource configuration relevant for the SeNB (i.e.requested terminal resources) and signals this (i.e. capability negotiation request message) to the MeNB (over Xn). This may be done in response to the message triggering the setup of resources within the SeNB or during triggering the modification of already established resources. The MeNB either accepts (determining resources capable of being scheduled) the radio resource configuration relevant for the SeNB, or rejects it and sends a NACK (capability negotiation response message) to the SeNB If the parameter negotiation function was triggered during setup/HO of resources towards the SeNB, there might not be the need for an explicit ACK. In case of resource modification, if the radio resource configuration is accepted by the MeNB, it replies ACK (capability negotiation response message) back to the SeNB. If not, a NACK is sent.


Regarding Claim 5, Deng further teaches The method according to claim 1, wherein the sending the dynamic capability information in the terminal capability information to the slave serving base station comprises: 
Deng does not explicitly teach sending the dynamic capability information to the slave serving base station when a first preset sending condition is met; and the first preset sending condition comprises a condition of triggering the master serving base station to send the dynamic capability information to the slave serving base station.
However, in a similar field of endeavor, [0111], discloses there is a need for a procedure between the MeNB and the SeNB to agree on the UE radio resource configuration. For instance, a procedure is needed to enable the setup, the modification or the handover of a UE bearer (i.e. first preset sending condition) for which radio resources are provided by a radio network node (SeNB) that is different from the radio network node (MeNB) that hosts the RRC connection and the connection to the core network. In addition, there might be a need to modify the physical or MAC layer RRC configuration used in the SeNB.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Deng to include the 

Regarding Claim 6, Deng/Wager teaches The method according to claim 5, wherein the first preset sending condition comprises: 
Wager further teaches receiving a downlink service request corresponding to the terminal; or, receiving an uplink scheduling request sent by the terminal; or, determining terminal resources allocated for the terminal. ([0111], discloses there is a need for a procedure between the MeNB and the SeNB to agree on the UE radio resource configuration. For instance, a procedure is needed to enable the setup, the modification (i.e. determining terminal resources allocated for the terminal) or the handover of a UE bearer for which radio resources are provided by a radio network node (SeNB) that is different from the radio network node (MeNB) that hosts the RRC connection and the connection to the core network. In addition, there might be a need to modify the physical or MAC layer RRC configuration used in the SeNB)
Examiner maintains same motivation to combine as indicated in Claim 5 above.


Regarding Claim 7, Deng/Wager teaches The method according to claim 3, wherein the capability negotiation response message comprises: 
Wager further teaches an indication response message, the indication response message is used for indicating to agree or refuse the terminal resources requested by the slave serving base station for scheduling; or, terminal resources capable of being scheduled by the slave serving base station determined according to the capability negotiation request message. (Figures 14 and 15 and [0110]-[0122], discloses the MeNB sending an ACK or NACK (i.e. agree or refuse) in response to the parameter change request received from the SeNB)
Examiner maintains same motivation to combine as indicated in Claim 3 above.

Regarding Claim 12, Deng further teaches The method according to claim 10, wherein Deng does not explicitly teach after the determining terminal resources to be scheduled on request according to the received terminal capability information, the method further comprises: performing capability negotiation with the master serving base station according to the determined terminal resources.
However, negotiation of parameters between a master base station and a secondary base station is well known in the art.  For example, in a similar field of endeavor, Wager discloses in Figures 14 and 15 and [0110]-[0122], negotiation of radio resource configuration in which the MeNB provides current radio resource configurations and capabilities of the UE for the SeNB (over Xn). This may be done within the message that triggers the setup of resources within the SeNB. The SeNB decides the radio resource configuration relevant for the SeNB (i.e.requested terminal resources) and signals this to the MeNB (over Xn). This may be done in response to the message triggering the setup of resources within the SeNB or during triggering the modification of already established resources. The MeNB either accepts the radio resource configuration relevant for the SeNB, or rejects it and sends a NACK to the SeNB If the parameter negotiation function was triggered during setup/HO of resources 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Deng to include the above limitations as suggested by Wager, such that one entity makes the final decision, such that there is no risk of exceeding capabilities as indicated in [0120] of Wager.

Regarding Claim 13, Deng/Wager teaches The method according to claim 12, wherein the performing capability negotiation with the master serving base station according to the determined terminal resources comprises: 
Wager further teaches sending a capability negotiation request message to the master serving base station; the capability negotiation request message comprises the terminal resources requested by the slave serving base station for scheduling; receiving a capability negotiation response message sent by the master serving base station according to the terminal resources to be scheduled on request, wherein the capability negotiation response message is used for indicating the resources capable of being scheduled by the slave serving base station. (Wager discloses in Figures 14 and 15 and [0110]-[0122], negotiation of radio resource configuration in which the MeNB provides current radio resource configurations and capabilities of the UE for the SeNB (over Xn). This may be done within the message that triggers the setup of resources within the SeNB. The SeNB decides the radio resource configuration relevant for the SeNB (i.e.requested terminal 
Examiner maintains same motivation to combine as indicated in Claim 12 above.

Regarding Claim 14, Deng/Wager teaches The method according to claim 13, wherein Wager further teaches the sending a capability negotiation request message to the master serving base station comprises: sending the capability negotiation request message to the master serving base station when a second preset sending condition is met; and the second preset sending condition comprises a condition of triggering the salve serving base station to send the capability negotiation request message to the master serving base station. Figure 14 and [0215], discloses The SeNB decides the radio resource configuration relevant for the SeNB and signals this to the MeNB over Xn. This may be done in response to the message triggering the setup of resources (i.e. second preset sending condition) within the SeNB or during triggering the modification of already established resources)


Regarding Claim 17, Deng/Wager teaches The method according to claim 13, wherein the capability negotiation response message comprises: 
Wager further teaches an indication response message, the indication response message is used for indicating to agree or refuse the terminal resources requested by the slave serving base station for scheduling; or, terminal resources capable of being scheduled by the slave serving base station determined according to the capability negotiation request message. (Figures 14 and 15 and [0110]-[0122], discloses the MeNB sending an ACK or NACK (i.e. agree or refuse) in response to the parameter change request received from the SeNB)
Examiner maintains same motivation to combine as indicated in Claim 13 above.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng/Wager in view of US 2017/0013499 A1 to Chen (hereinafter “Chen”)

Regarding Claim 15, Deng/Wager teaches The method according to claim 14, wherein Deng/Wager does not explicitly teach the second preset sending condition comprises: the channel quality of the slave serving base station on at least one working frequency band is greater than or equal to a first preset threshold, and the load on the at least one working frequency band is less than or equal to a second preset threshold; or, the channel quality of the slave serving base station on at least one working frequency band is less than or equal to a third preset threshold; or, the load of the slave serving base station on at least one working frequency band is greater than or equal to a fourth preset threshold; or, the channel quality of the slave serving base station on the current working frequency band is greater than or equal to a fifth preset threshold; or, the channel quality of the slave serving base station on the current working frequency band is less than or equal to a sixth preset threshold.
However, in a similar field of endeavor, Chen discloses in Figure 2 and [0062]-[0070], discloses negotiation between two or more eNBs of a UE capability allocation rule based on received BSRs sent by the UE. [0098] further discloses, when the signal quality of a cell is changed, or the load of the cell is changed, or the data volume of a certain eNB is suddenly increased, the eNB may propose to re-negotiate a UE capability allocation rule.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Deng/Wager to include the above limitations as suggested by Chen, to further enable the eNB to effectively control a UE capability and avoids the UE from going beyond self-capabilities as indicated in [0006] of Chen.

Allowable Subject Matter
Claims 8, 9, 16, and 18 is rejected under 35 USC 112 2nd, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the 35 USC 112 2nd rejection is overcome.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0267791 A1 to Yilmaz et al., directed to capability signaling and coordination for master and secondary nodes in different RATs.
US 2019/0342932 A1 to Futaki et al., directed to UE capability coordination between eNBs in different RATs, including negotiation of static and fixed UE capabilities.
US 2018/0049073 A1 to Dinan et al., directed to coordination of timing and resource configurations based on UE capabilities, such as frequency.
US 2017/0078975 A1 to Takeda et al., directed to UE capability coordination between eNBs involving maximum transmission power.
US 2015/0271726 A1, to Kim et al, directed to a process of modifying an SeNB as illustrated in Figure 6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENKEY VAN/           Primary Examiner, Art Unit 2477